PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Alexandre Toutoux 
Application No. 16/978,289
Filed: September 04, 2020
For: LOCKING FINGER FOR A UNIT FOR MOLDING CONTAINERS MADE FROM THERMOPLASTIC MATERIAL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed on February 28, 2022, under 37 CFR 1.137(b) which is being treated under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.
	
The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed November 10, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on February 11, 2022. A Notice of Abandonment was mailed on February 25, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200, (2) the petition fee of $2100; and (3) an adequate statement of unintentional delay.  

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.





This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


	


/JOANNE L BURKE/Lead Paralegal Specialist, OPET